Citation Nr: 0838019	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1972 rating decision that denied service connection for 
a bilateral knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to January 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision by the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The RO's March 1972 rating decision denying service 
connection for a bilateral knee disability on the basis that 
such disability preexisted service and was not aggravated 
thereby was consistent with the evidence of record and in 
accordance with governing law and regulations.


CONCLUSION OF LAW

There was no CUE in the March 1972 rating decision that 
denied service connection for a bilateral knee disorder, and 
that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 
(West  2002 & Supp. 2008); 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Court has held that 
the VCAA does not apply to CUE cases.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the 
impact of the VCAA in this matter is not necessary.

II.  Factual Background

On a September 1970 report of medical history prior to 
induction the veteran reported a history of knee injury with 
swelling.  On September 1970 examination prior to entrance 
into service, mild genu varus of the lower extremities was 
diagnosed.  The veteran was inducted into service in February 
1971.  In March 1971, the veteran complaints of knee pain on 
prolonged marching.  Examination was negative.  In April 
1971, examination of the knees revealed no acute swelling or 
decrease in range of motion.  In September 1971, the veteran 
was seen with complaints of knee pain.  He reported a 12 
month history of painful knees and several episodes of a 
"slipping" sensation in the knees.  He stated that he had 
been seen by doctors in the past, but nothing was done.  
Examination revealed chondromalacia of the knees.  An October 
1971 orthopedic note notes the veteran's complaints of pain 
in his knees for one year.  He reported swelling in his right 
knee after hitting a tree 13 months earlier.  Since that 
time, that knee "gives way."  Impression was 
chondromalacia.  In November 1971, the veteran was placed on 
physical profile (no running, kneeling, marching over 1/2 mile, 
or deep knee bends) for bilateral chondromalcia.  In December 
1971, it was noted that the veteran was doing no better.  A 
December 1971 Medical Board examination report notes that 12 
to 15 months earlier, prior to service, the veteran began 
having bilateral knee pain, right worse than lest.  He was 
bothered by running, prolonged standing, stooping, squatting 
and crawling.  The veteran had played high school sports and 
injured his knees playing football, and this was thought to 
have some relationship to his pain.  On pre-induction 
examination in September 1970, the veteran reported a history 
of knee injury.  After the veteran entered service in 
February 1971, he was allowed to omit a lot of the strenuous 
physical activities in service because of his knee problems.  
Examination of the knees revealed marked pain on 
patellofemoral compression but no ligamentous laxity.  X-rays 
of the knees were essentially normal.  The final diagnosis 
was bilateral chondromalacia of the patella, which existed 
prior to service and was not aggravated therein.

In his January 1972 claim for service connection for a 
bilateral knee disorder, the veteran indicated that he had 
painful knees that had been diagnosed as chondromalacia.

With the above evidence of record, the RO, in March 1972, 
denied the veteran's claim for service connection for a 
bilateral knee disorder.  The rating decision determination 
reads: 

Service records show veteran had 
bilateral knee pain approximately 12 to 
15 months prior to entering service.  
Because of knee pain, the veteran was 
allowed to omit a lot of strenuous 
exercises.  The veteran continued to have 
pain and was followed-up inthe [sic] 
Orthopedic Clinic at Fort Carson, 
Colorado since October 1971.  Diagnosis 
of chondromalacia was made and the 
veteran was started on physical therapy 
and medication with little improvement.  
The veteran was discharged because of his 
disability which existed prior to 
service.  

The veteran's bilateral knee condition 
existed prior to service and in the 
absence of trauma, aggravation beyond 
natural process is not demonstrated.  

The veteran did not appeal the March 1972 rating decision and 
it became final.

III.  Analysis

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE).  38 U.S.C.A. § 
7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed.  
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

In the case at hand, the RO denied service connection for a 
bilateral knee disability on the bases that (a) a bilateral 
knee disability pre-existed the veteran's service and (b) was 
not aggravated thereby.  Those findings are entirely 
consistent with the evidence of record.  

Under 38 U.S.C. § 311 (now renumbered as 38 U.S.C.A. § 1111) 
a veteran was considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such.  In the instant case, while mild genu 
varus (bowlegged deformity) was noted on pre-induction 
examination, knee disability was otherwise not noted.  
Consequently, the veteran was entitled to the rebuttable 
presumption of soundness on entry in service insofar as a 
knee disability was concerned, and the analysis proceeds to 
the question of whether that presumption was rebutted (as the 
March 1972 rating decision implies).  

Regarding the presumption of soundness on entry in service, 
38 C.F.R. § 3.304(b) provided that it did not apply (would be 
rebutted) where clear and unmistakable (obvious or manifest) 
evidence demonstrates that a disease or injury existed prior 
to service.  In addition, § 3.304(b)(1) provided that history 
conforming to accepted medical principles should be given due 
consideration in conjunction with basic clinical data, and be 
accorded probative value consistent with accepted medical and 
evidentiary principles.  The veteran's service treatment 
records (STRs) consistently report a pre-service onset of 
symptoms.  He repeated this history on several occasions in 
1970 and 1971.  Consequently there is clear and unmistakable 
evidence of a bilateral knee disability prior to service.  

The veteran is entitled to a presumption of aggravation if 
the pre-existing knee disability increased in severity during 
service.  See 38 U.S.C.§ 353 (renumbered as § 1153).  The 
implementing regulation 38 C.F.R. § 3.306 specifically 
provided (as now) that aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  

There was no clinical evidence as to the severity of the 
veteran's knee disability prior to service.  His STRs note 
pre-service history that the initial (pre-service) bilateral 
knee disability was manifested by pain and swelling.  During 
service, the veteran was placed on physical profile and 
allowed to omit a lot of strenuous exercises because of his 
pre-existing knee problems.  He continued to be seen with 
complaints of knee pain, to the extent that a Medical Board 
recommended discharge because the veteran's knees were 
disqualifying for active military duty.  At the time of the 
March 1973 rating decision, the report of the December 1971 
Medical Board was the only medical evidence regarding the 
severity of the veteran's bilateral knee disability at 
discharge.  That report noted marked pain on patellofemoral 
compression but no ligamentous laxity.  X-rays of the knees 
were essentially normal.  The diagnosis was bilateral 
chondromalacia of the patella, which existed prior to service 
and was not aggravated therein.

The March 1972 adjudicators/rating board made their judgment 
decision that the veteran's pre-existing bilateral knee 
disability was not aggravated based on the competent 
contemporaneous evidence of record, i.e., the December 1971 
Medical Board.  That examination did not show any evidence of 
a permanent increase beyond the natural progression of pre-
existing bilateral knee disability during service.  

For the March 1972 adjudicators to have found that the 
veteran did have a bilateral knee disability which could be 
service connected, they would have had to substitute their 
own lay opinions for the findings of a physician with medical 
training (which clearly would not be legally supportable).   
Notably, when the veteran was advised of the RO's 
determination based on the Medical Board's findings, he did 
not offer (or identify) any further evidence in rebuttal.  

Consequently, the March 1972 rating decision was not 
inconsistent with the evidence of record at the time, was in 
accordance with the governing legal criteria, and did not 
involve CUE.


ORDER

The appeal to establish CUE in a March 1972 rating decision 
denying service connection for a bilateral knee disorder is 
denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


